DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/505700, filed on 02/22/2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al., US 20050249890 A1 (“Murakami”), provided in Applicant’s IDS, in view of Nishida et al., US 20100028606 A1 (“Nishida”).
Murakami teaches a method for producing a cut optical film (Abstract, [0035]-[0038], [0066]-[0068], [0083]-[0094]) comprising a step of cutting the optical film ([0094]), the optical film including an olefin resin layer ([0036]-[0038]) that contains a cyclic olefin polymer (polymer resin having alicyclic structure [0038]-[0065]) and an ester compound (e.g., phosphoric acid ester and carboxylic acid ester such as phthalic acid ester [0072]-[0073]), the ratio of the ester compound in the olefin resin layer being 0.1% by weight to 10% by weight ([0075]).
Murakami teaches cutting the optical film but does not require a specific cutting method. Murakami does not disclose irradiating the optical film with CO2 laser light to cut the optical film.
In the same field of endeavor, Nishida teaches that when cutting optical films, a laser cutting method is superior to a mechanical cutting method which produces undesirable cutting swarf ([0002]-[0004]). For laser cutting, CO2 laser light is preferred over other types of lasers due to a great applicability to a wide thickness range and less breakage ([0053]).
It would have been obvious to one of ordinary skill in the art to modify the method of Murakami comprising cutting an optical film to cut by irradiating the optical film with CO2 laser light because it has been shown that laser cutting is superior to mechanical cutting of optical films and CO2 lasers are a preferred option due to the applicability for a wide thickness range with less breakage, as taught by Nishida.
Regarding the claimed property of the optical film, wherein an average light absorbance in a wavelength range of 9 μm to 11 μm is 0.1% or more, it has been shown: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01. Since the claimed product and the prior art product are substantially identical in composition and produced by substantially identical processes, it would have been obvious to one of ordinary skill in the art that the optical film disclosed by Murakami possesses the claimed property regarding an average light absorbance in a wavelength range of 9 μm to 11 μm is 0.1% or more.

Regarding claim 2, Murakami in view of Nishida teach the method according to claim 1, and Murakami teaches the cyclic olefin polymer contains no polar group in a molecule thereof (cyclic olefin polymer corresponding to the instantly disclosed cyclic olefin polymer, with a substituent corresponding to an instantly disclosed polar group as optional [0038]-[0065]).

Regarding claim 3, Murakami in view of Nishida teach the method according to claim 1, and Murakami teaches the optical film has a saturated water absorption rate of 0.05% or less ([0081]).

Regarding claim 4, Murakami in view of Nishida teach the method according to claim 1, and Murakami teaches the ester compound includes an aromatic ring in a molecule thereof ([0072]-[0073]).

Regarding claim 5, Murakami in view of Nishida teach the method according to claim 1, and Murakami teaches the optical film comprises a coating layer formed on one surface or both surfaces of the olefin resin layer (two layers of phase-difference film [0012], [0016], [0036]-[0038], [0083]-[0094]).

Regarding claim 6, Murakami in view of Nishida teach the method according to claim 5, wherein the coating layer is formed of a thermoplastic resin containing the cyclic olefin polymer (polymer resin having alicyclic structure [0038]-[0065]).

Regarding claim 7, Murakami in view of Nishida teach the method according to claim 5. Murakami provides for the composition containing 0% ester ([0075]). In this case, Murakami teaches a coating layer containing no ester compound.

Regarding claim 8, Murakami in view of Nishida teach the method according to claim 5, wherein the cyclic olefin polymer in the coating layer contains no polar group in a molecule thereof (cyclic olefin polymer corresponding to the instantly disclosed cyclic olefin polymer, with a substituent corresponding to an instantly disclosed polar group as optional [0038]-[0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tait et al., US 20030217806 A1, regarding cutting multi-layer optical films with CO2 laser light at 9.2-11.2 μm.
Hieda et al., JP2005189530A, regarding laminating a polarizing plate and resin film and irradiating with preferably CO2 laser light to cut the laminate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 1754
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754